 



CANCELLATION AGREEMENT

 

CANCELLATION AGREEMENT, dated April 6, 2012 (this “Agreement”), by and between,
Eastern Resources, Inc., a Delaware corporation (the “Company”), and Dylan
Hundley (the “Cancelling Party”).

 

BACKGROUND

 

WHEREAS, in connection with a proposed merger transaction (the “Merger”) between
the Company and an unrelated third party, Buzz Kill, Inc. (“Buzz Kill”), a
wholly owned subsidiary of ESRI, is entering into a Split-Off Agreement with
ESRI pursuant to which certain shareholders of ESRI (the “Shareholders”) will
exchange their shares of common stock of ESRI for shares of common stock of Buzz
Kill and Buzz Kill will be split off from ESRI with, as a result, the
Shareholders becoming the owners of Buzz Kill (the “Split-Off”), the Split-Off
being a condition precedent to the consummation of the Merger;

 

WHEREAS, the Cancelling party is the record and beneficial owner of 5,751,000
shares of the common stock of ESRI (the “Shares”); and

 

WHEREAS, in an effort to enhance ESRI’s ability complete the Split-Off and the
Merger and to induce certain of the Shareholders to agree to the Split-Off, the
Cancelling Party desires to have cancelled and ESRI desires to cancel the
Shares.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.            Cancellation of Shares. The Cancelling Party has delivered to the
Company for cancellation stock certificates representing the Shares along with
duly executed medallion guaranteed stock powers covering the Shares (or such
other documents acceptable to the Company’s transfer agent) and hereby
irrevocably instructs the Company and the Company’s transfer agent to cancel the
Shares such that the Shares will no longer be outstanding on the stock ledger of
the Company and such that the Cancelling Party shall no longer have any interest
in the Shares whatsoever. The Company shall promptly deliver to the Company’s
transfer agent irrevocable instructions providing for the cancellation of the
Shares.

 

2.            Representations by the Cancelling Party.

 

(a)             The Cancelling Party owns the Shares, of record and
beneficially, free and clear of all liens, claims, charges, security interests,
and encumbrances of any kind whatsoever. The Cancelling Party has sole control
over the Shares or sole discretionary authority over any account in which they
are held. Except for this Agreement, no person has any option or right to
purchase or otherwise acquire the Shares, whether by contract of sale or
otherwise, nor is there a “short position” as to the Shares.

 

(b)             The Cancelling Party has full right, power and authority to
execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Cancelling Party and constitutes a valid, binding obligation of
the Cancelling Party, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).

 

 

 

 

 

3.             Further Assurances. Each party to this Agreement will use his or
its best efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Shares).

 

4.             Amendment and Waiver. Any term, covenant, agreement or condition
of this Agreement may be amended, with the written consent of the Company and
the Cancelling Party, or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), by one or
more substantially concurrent written instruments signed by the Company and the
Cancelling Party.

 

5.             Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.

 

6.             Successors and Assigns. This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and the Cancelling Party, and
their respective successors and assigns.

 

7.             Governing Law. This Agreement (including the validity thereof and
the rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of New York without regard to its conflict of
laws rules.

 

8.             Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument. This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed. The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  EASTERN RESOURCES, INC.         By: /s/ Thomas H. Hanna, Jr.   Name: Thomas H.
Hanna, Jr.   Title: Chief Executive Officer

 

  CANCELLING PARTY       /s/ Dylan Hundley   Name: Dylan Hundley

 

 

 

